By the Court, Brady, J.
The motion made at the special term was one addressed to the discretion of the court, and from the order made no appeal lies. St. John v. West, 4 How. Pr. Rep. 331; Seeley v. Chittenden, 10 Barb. 303; Tracy v. N. Y. Steam Faucet Co., 1 E. D. Smith, 357; Sherman v. Felt, 2 Coms. 186. The order might have been reviewed under the rule of this court, adopted March, 1851, upon the certificate of the judge by whom the order was made, that the question involved was one of importance and doubt. Mead v. Mead, 2 E. D. Smith, 223. The certificate not having been procured, the appeal must be dismissed.
Ordered accordingly.